Citation Nr: 1043307	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  05-36 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a nervous stomach 
disorder.

2.  Entitlement to service connection for dizziness, nausea and 
vertigo.

3.  Entitlement to service connection for an acquired psychiatric 
disorder to include depression, anxiety and posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2009, the Board remanded the claims for additional 
evidentiary development.  The case has now been returned to the 
Board for further appellate review.


FINDINGS OF FACT

1.  The weight of the competent evidence shows that the Veteran's 
nervous stomach disorder existed prior to service, with no 
showing that it increased in severity during service.

2.  The weight of the competent evidence shows that the Veteran's 
dizziness and nausea existed prior to military service, with no 
showing that it increased in severity during service. 

3.   Competent evidence has not been presented of a current 
diagnosis of PTSD, or of a nexus between any current psychiatric 
disability, and military service, or any incident therein. 


CONCLUSIONS OF LAW

1.  Service connection for a nervous stomach disorder is not 
established.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2010).

2.  Service connection for dizziness, nausea and vertigo is not 
established.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2010).
  
3.  Service connection for an acquired psychiatric disability, to 
include depression anxiety and PTSD, is not established.  §§ 
1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303 (2010); 
38 C.F.R. § 3.304 (as in effect prior to July 13, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

In this case, complete notice was sent to the Veteran in letters 
dated in February 2003, May 2003, February 2006, March 2006, May 
2008 and December 2009.  Moreover, the claims were readjudicated 
in a September 2010 supplemental statement of the case.  
Accordingly, any timing deficiency has here been appropriately 
cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA and 
private treatment and examination.  Specifically, the Veteran was 
afforded VA examinations in conjunction with his claims of 
service connection for a nervous stomach condition, dizziness, 
nausea and vertigo and for a psychiatric disorder.  The Veteran 
was also provided the opportunity to present pertinent evidence 
and testimony.  There is no evidence that additional records have 
yet to be requested, or that additional examinations are in 
order. 

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

Certain chronic disabilities, such as psychoses, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (under the criteria of American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM -IV), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 4.125 (2010).

VA considers diagnoses of mental disorders in accordance with the 
DSM-IV. 38 C.F.R. § 4.125 (2010).  The DSM-IV criteria for a 
diagnosis of posttraumatic stress disorder include:  A) exposure 
to a traumatic event; B) the traumatic event is persistently 
experienced in one or more ways; C) persistent avoidance of 
stimuli associated with the trauma and numbing of general 
responsiveness is indicated by at least three of seven symptoms; 
D) persistent symptoms of increased arousal are reflected by at 
least two of five symptoms; E) the duration of the disturbance 
must be more than one month; and F) the disturbance causes 
clinically significant distress or impairment in social, 
occupational, or other important areas of functioning.  DSM-IV, 
Code 309.81.

Regarding the existence of an in-service stressor, in Zarycki v. 
Brown, 6 Vet. App. 91 (1993), the United States Court of Appeals 
for Veterans Claims (Court) set forth the analytical framework 
and line of reasoning for determining whether a veteran was 
exposed to a recognizable stressor during service, which, as 
discussed above, is an essential element in solidifying a claim 
for service connection for PTSD.  In Zarycki, it was noted that, 
under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable stressor 
during service to support a claim of service connection for PTSD 
will vary depending on whether the veteran "engaged in combat 
with the enemy." See Hayes v. Brown, 5 Vet. App. 60 (1993).

The determination as to whether the veteran "engaged in combat 
with the enemy" is made, in part, by considering military 
citations that expressly denote as much. Doran v. Brown, 6 Vet. 
App. 283, 289 (1994). However, the Court has recently held that 
the Board may not rely strictly on combat citations or the 
veteran's military occupational specialty to determine if he 
engaged in combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service." 
Zarycki, 6 Vet. App. at 98.

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is consistent with 
the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2010); 38 U.S.C.A. § 1154(b) (West 2002).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304 governing 
service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressors.  The rule now provides that if a 
stressor claimed by a veteran is related to the veteran's fear of 
hostile military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and the veteran's symptoms are 
related to the claimed stressors, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressors.  
Fed. Reg. 39843 (2009)(to be codified at 38 C.F.R. 
§ 3.304(f)(3)).

In this case, the Veteran has not endorsed any stressors related 
to a fear of hostile military or terrorist activity, and thus the 
revised version of 38 C.F.R. § 3.304 is not for application here.

In addition to the above-mentioned requirements for service 
connection, it should also be noted that a Veteran is presumed to 
be in sound condition, except for defects, infirmities or 
disorders noted when examined, accepted, and enrolled for 
service, or where clear and unmistakable evidence establishes 
that an injury or disease existed prior to service and was not 
aggravated by service.  38 U.S.C.A. 
§§ 1111, 1132.

Significantly, the VA Office of the General Counsel determined 
that VA must show by clear and unmistakable evidence that there 
is a pre-existing disease or disorder and that it was not 
aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  
The claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under the 
second prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel.  38 
U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004), issued on June 1, 2004, summarizing 
the effect of 38 U.S.C.A. § 1111 on claims for service-connected 
disability.  In that case, the Federal Circuit Court found that, 
when no preexisting condition is noted upon entry into service, 
the Veteran is presumed to have been sound upon entry and the 
burden then falls on the government to rebut the presumption of 
soundness.  The Federal Circuit Court held, in Wagner, that the 
correct standard for rebutting the presumption of soundness under 
38 U.S.C.A. § 1111 requires that VA shows by clear and 
unmistakable evidence that (1) the Veteran's disability existed 
prior to service and (2) that the preexisting disability was not 
aggravated during service.  In May 2005, 38 C.F.R. § 3.304 was 
amended to reflect the Federal Circuit's analysis in Wagner.  If 
a disability was not noted at the time of entry into service and 
VA fails to establish by clear and unmistakable evidence either 
that the disability existed prior to service or that it was not 
aggravated by service, the presumption of sound condition will 
govern and the disability will be considered to have been 
incurred in service if all other requirements for service 
connection are established.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Factual Background

Pre-service treatment records show that in September 1967, the 
Veteran complained of stomach pains.  He was hospitalized for 
abdominal pain and nausea/dizziness in October 1967.  The 
impression was psychophysiologic gastrointestinal reaction.  

The Veteran's service treatment records show that on "Report of 
Medical History" completed in association with his enlistment 
examination in March 1969, he reported "yes" to "stomach, 
liver, or intestinal trouble," "periods of unconsciousness," 
and "dizziness or fainting spells."  The objective examination 
shows an impression of psychophysiological gastrointestinal 
reaction.  

During service in August 1970, the Veteran complained of head 
cold, diarrhea, and nausea.  The service treatment records are 
negative for any recorded evidence of complaints, treatment, or 
diagnoses of a psychiatric disorder.  A February 1971 physical 
examination noted no defects.  No formal separation examination 
is of record. 

Following service, private treatment reports dated from 1972 to 
1999 reflect complaints of stomach pains, headaches, and vertigo.  

VA outpatient treatment reports dated from February to June 2002 
show that the Veteran was diagnosed with major depression.  The 
records indicated that the Veteran's depression was secondary to 
events in his life that had occurred for the past three years. In 
particular, in a June 2002 mental health report, it was noted 
that the Veteran experienced a reactive depression that was 
exacerbated by the death of his father, government regulations 
that forced the closure of his fishing business, and separation 
from his wife. 

VA outpatient treatment reports dated from 2002 to 2006 reflect 
diagnoses of irritable bowel syndrome.  

A July 2003 letter was received from W.M. R. Jr., M.D., who 
reported that the Veteran has been a patient at his medical 
clinic since the mid to late 1960's.  Dr. R. reported that the 
Veteran's problems with dizziness and nausea could be related to 
a vertigo condition as a result of the traumatic conditions while 
being onboard a naval ship.  Dr. R. also stated that the Veteran 
returned from the military with a severe nervous condition and 
numerous episodes of a severely nervous stomach.  Moreover, he 
indicated that during recent examinations, the Veteran also 
discussed with him his depression and anxiety conditions relating 
to his military service.

VA outpatient treatment reports dated in 2008 shows diagnoses of 
anxiety and depression.     

At an April 2009 VA examination, the Veteran was diagnosed with 
irritable bowel syndrome.  The examiner noted the Veteran's 
history of limited symptoms prior to military service and noted 
the Veteran's history that these complaints increased during 
military service.  The examiner opined that the Veteran's 
irritable bowel syndrome was aggravated by military service but 
not caused by military service.  

During an April 2009 VA examination for ear diseases, the 
examiner indicated that the Veteran did not appear to have 
vertigo.  However, the examiner recommended other medical workups 
for etiologies of lightheadedness and dizziness.

At a May 2009 VA psychiatric examination, the Veteran was 
diagnosed with an anxiety disorder, not otherwise specified.  The 
examiner noted that the Veteran reported limited problems with 
anxiety during the examination which appeared to be situational 
in nature.  The examiner also noted that the Veteran was seen 
several times at the VA mental health clinic in 2002 for 
depression related to marital separation, death of his father and 
loss of his business.  It was noted that the Veteran was not 
diagnosed with anxiety during his visits in 2002, although he was 
diagnosed with anxiety in 2008 from a non-mental health provider 
(without symptoms documented in the note to support the 
diagnosis).  Furthermore, the examiner observed that no service 
records were found documenting mental health problems in the 
military.  During the examination, the Veteran denied psychiatric 
problems while in the military.  Therefore, the examiner 
concluded that it was less likely than not that the Veteran's 
current psychiatric condition was incurred in or aggravated by 
his military service.  

The April 2009 VA examiner was given an opportunity to supplement 
his report in June 2009.  At that time, the April 2009 VA 
examiner reviewed the pre-service October 1967 private treatment 
report showing an impression of psychophysiologic 
gastrointestinal reaction.  The examiner noted that the Veteran's 
pre-service complaints pertained to the upper digestive tract and 
were not associated with any report of diarrhea. The examiner 
noted an August 1970 service treatment record showing complaints 
of head cold, diarrhea, and nausea and noted that this diarrhea 
was associated with cold symptoms and therefore more likely to be 
viral in nature as there were no other complaints of diarrhea in 
the service treatment records.  As such, the April 2009 VA 
examiner revised her opinion, concluding that it was less likely 
than not that the Veteran's irritable bowel symptoms and chronic 
diarrhea were caused or aggravated by military service.

The Veteran underwent further VA examination of the stomach in 
June 2010.  The examiner noted current treatment for irritable 
bowel syndrome and gastroesophageal reflux disease and further 
noted that there was no indication of other current 
gastrointestinal conditions.  The examiner found that the 
Veteran's service treatment records clearly and unmistakably 
showed that he had a nervous stomach disorder and that it existed 
prior to his entry into service.  It was noted that the Veteran's 
March 1969 entrance examination indicated a history of 
psychophysiologic gastrointestinal reaction and that the rest of 
the records contain a single progress note regarding 
gastrointestinal problems in August 1971.  This note pertained to 
an acute illness which had apparently resolved as there is no 
documentation indicating any chronic/continuing symptoms from 
this illness.  Thus, the examiner concluded that the evidence 
clearly and unmistakably showed that the pre-existing condition 
was not aggravated by service.  Furthermore, the examiner noted 
that the private pre-service records clearly and unmistakably 
show that the Veteran had a disorder manifested by nausea that 
existed prior to his entry into active service and that the 
nausea was not aggravated by service. 

The Veteran also underwent further VA neurological examination in 
June 2010.  The examiner noted that on enlistment physical dated 
in March 1969, the Veteran had checked "yes" to having 
"frequent and severe headaches" and "yes" to dizziness or 
fainting spells" and "yes" to head injury.  The Veteran 
described his dizziness as unsteadiness with no vertigo.  He 
reported that his dizziness always occurs with his headaches and 
that there was no change in symptoms since service.  He indicated 
that the dizziness has improved over time.  The examiner 
concluded that the Veteran's intermittent dizziness is likely 
related to migraine headaches and that it predated military 
service and was not aggravated by military service.  

Analysis

It is the Board's responsibility to weigh the evidence (both 
favorable and unfavorable) and decide where to give credit and 
where to withhold the same and, in so doing, accept certain 
medical opinions over others.  Schoolman v. West, 12 Vet. App. 
307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), 
citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is 
mindful that it cannot make its own independent medical 
determination and there must be plausible reasons for favoring 
one medical opinion over another.  Evans, 12 Vet. App. at 31; 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Initially, the Board notes that Dr. R.'s opinion that the 
Veteran's problems with dizziness and nausea could be related to 
a vertigo condition as a result of his time spent aboard a naval 
ship is lacking in probative value, as it is phrased in a term 
that is general and speculative.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (holding that medical evidence that is speculative, 
general, or inconclusive cannot be used to support a claim).  
Furthermore, Dr. R. stated that the Veteran returned from the 
military with numerous episodes of a severe nervous stomach but 
did not address the pre-service medical reports reflecting 
stomach complaints.  Consequently, Dr. R.'s opinion has little, 
if any, probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008).  On the other hand, the June 2010 VA 
examiners provided opinions based on a review of the entire 
medical history and concluded that the Veteran's  nervous stomach 
disorder, nausea and dizziness pre-existed service and were not 
aggravated by service.  Given the thorough nature of the June 
2010 VA opinions the Board relies upon the June 2010 VA examiners 
clarification and evaluation of these claims.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (the Board must rely on an 
informed medical opinion in order to adjudicate a claim); Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000) (recognizing that factors 
for assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness and 
detail of the opinion.)  Thus, the Board will proceed with an 
evaluation of the Veteran's claims for a nervous stomach 
condition and dizziness, nausea and vertigo on the basis of 
aggravation of a preexisting disorder.

Nervous Stomach Disorder

As to the first Wagner prong, the Board notes that the Veteran 
did report a history of stomach trouble at the time of 
enlistment.  This was on his entry to active service.  
Furthermore, the enlistment examination shows an impression of 
psychophysiological gastrointestinal reaction.  Moreover, pre-
service medical treatment reports show treatment for stomach 
pains.  Thus, the Board finds that the evidence does rise to the 
level of clear and unmistakable evidence to show that the 
Veteran's nervous stomach disorder existed prior to his military 
service.  Thus, the first prong of Wagner has been satisfied.

The VA examination report of June 2010 addresses the second prong 
of Wagner. The examiner's medical opinion was that the Veteran's 
nervous stomach disorder was not aggravated or made permanently 
worse by service.  The examiner noted a single service treatment 
report reflecting treatment for an acute gastrointestinal 
condition with no additional complaints recorded during service.  
The Board finds that this competent opinion constitutes clear and 
unmistakable evidence that the Veteran's nervous stomach disorder 
was not aggravated during service.  

Accordingly, the presumption of soundness is rebutted and the 
question for consideration is whether a gastrointestinal 
disability was aggravated by active service.  Based on the 
competent VA opinion as set forth above, the Veteran's pre-
existing nervous stomach disorder was not aggravated by his 
active military service.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 
3.304(b), 3.306.  There is no competing favorable opinion of 
record on this point.  Moreover, while the Veteran is competent 
to state whether the severity of his symptoms permanently 
increased in service, such assertion is not deemed credible here.  
Indeed, if this were the case, one would expect numerous 
complaints within the service treatment records, which is not 
true here.  Moreover, he did not raise a claim of service 
connection until decades after service.  If his gastrointestinal 
problems had worsened permanently during service, it would be 
reasonable to expect he would have sought service connection much 
sooner.  In fact, in 2000, when initiating claims for back, knee, 
and lung disabilities, he did not claim any gastrointestinal 
disorder.  For these reasons then, aggravation is not here 
established by the Veteran's own statements.

Accordingly, service connection for a nervous stomach disorder is 
not warranted. 
As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Dizziness, Nausea and Vertigo

Although the Veteran reported "yes" to "dizziness or fainting 
spells" on the Report of Medical History completed in March 
1969, a disorder manifested by dizziness or nausea was not noted 
on the appellant's March 1969 service entrance examination 
report, and therefore he is presumed sound at entrance.  In this 
case, however, pre-service medical treatment records associated 
with claims file confirm that was treated for nausea and 
dizziness in October 1967.  Furthermore, based on a review of the 
claims file, VA examiners in June 2010 concluded that the 
Veteran's dizziness and nausea pre-existed service.  Therefore, 
although dizziness and nausea were not noted on the appellant's 
entrance examination, the evidence, taken as a whole, constitutes 
clear and unmistakable evidence that the appellant's dizziness 
and nausea preexisted service.

The Board also finds that there is clear and unmistakable 
evidence that there was no increase in the underlying severity of 
the disorder in service.  In this case, there is competent 
medical evidence that the appellant's dizziness and nausea did 
not undergo an increase in severity during his service.  The VA 
examiner who conducted the June 2010 examination of the stomach 
concluded that the Veteran's nausea was not aggravated by 
service.  The examiner noted that apart from a single entry in 
service for acute gastrointestinal problems, there is no further 
evidence of treatment for nausea.  Furthermore, the June 2010 VA 
neurological examiner concluded that the Veteran's dizziness is 
associated with his headaches (for which he is currently service-
connected) and that the Veteran reported no change in his 
symptoms since service.  In fact, the Veteran indicated at the 
examination that his dizziness has improved over time.  Thus, the 
examiner concluded that the Veteran's intermittent dizziness was 
not aggravated by his military service.  Moreover, the evidence 
suggests that the Veteran does not currently suffer from vertigo.  
There is no other medical opinion of record.  

Thus, the evidence clearly and unmistakably shows that the 
appellant's dizziness, nausea and vertigo was not aggravated 
during service and the presumption of soundness at entrance is 
rebutted; that is, the Veteran's dizziness and nausea preexisted 
service.  Thus, service connection for dizziness, nausea and 
vertigo is not warranted.  Again, the Veteran is competent to 
state that his dizziness, nausea and vertigo were permanently 
worsened by active service, but he does not so claim here.  As 
noted above, he endorsed an improvement in his dizziness, and in 
any event a current diagnosis of vertigo is not established.  To 
the extent that nausea is a component of a gastrointestinal 
disability, this has already been addressed in the preceding 
analysis.

Accordingly, service connection for a disability manifested by 
dizziness, nausea and vertigo is not warranted.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Acquired Psychiatric Disorder, to include PTSD

In the present case, while the Veteran has been diagnosed with 
major depression and anxiety, the medical evidence of record does 
not reflect a diagnosis of PTSD.  In the absence of such a 
diagnosis, service connection for PTSD must be denied. See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

The Board acknowledges that the Veteran's own lay statements may 
in some instances be sufficient to establish a current diagnosis.  
Indeed, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007), the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be competent 
to identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form of 
cancer), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional. The 
relevance of lay evidence is not limited to the third situation, 
but extends to the first two as well. Whether lay evidence is 
competent and sufficient in a particular case is a fact issue.

In the present case, none of the above criteria set forth under 
Jandreau apply. Thus, no current disability is established

Regarding the diagnoses of anxiety and major depression, the 
letter from Dr. R. appears to link the disorders to service; 
however, the weight of the evidence suggests that the disorders 
are not of service origin.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (the Board may, favor the opinion of one competent 
medical professional over that of another so long as an adequate 
statement of reasons and bases is provided).  

Here, VA treatment reports clearly show that the Veteran's major 
depression was situational and related to events that had 
occurred within the past few years.  Moreover, the May 2009 VA 
psychiatric examiner noted that the service treatment records 
were void of mental health problems.  During that examination, 
the Veteran specifically denied having any psychiatric problems 
while in the military, thus precluding a grant based on 
continuity of symptomatology.  For all these reasons, the 
examiner concluded that the Veteran's current psychiatric 
condition was not incurred or aggravated by his military service.  
Given the thorough nature of the May 2009 VA opinion the Board 
relies upon VA examiner's clarification and evaluation of this 
claim.  Thus, the greater weight of the evidence is against 
finding a nexus between the Veteran's current psychiatric 
disorder and service.  Furthermore, there is no evidence of 
psychoses within one year following separation from service; 
service connection on a presumptive basis is also not warranted.  
Service connection for an acquired psychiatric disorder, to 
include depression, anxiety and PTSD is denied.

The Board has considered the doctrine of reasonable doubt, but as 
the preponderance of the evidence is against the claim, the 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2010).

						(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a nervous stomach disorder 
is denied.  

Entitlement to service connection for dizziness, nausea and 
vertigo is denied.  

Entitlement to service connection for an acquired psychiatric 
disorder to include depression, anxiety, and PTSD is denied.  




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


